DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment of 8/2/22 has been entered in full. Claims 1, 3 and 10 are amended. Claims 1-20 are pending.
Applicants' election without traverse of Group I, claims 1-5, 10, 11, 14, 15 and 20 was previously acknowledged. Claims 6-9, 12, 13 and 16-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
It is noted that claims 6-9, 12, 13 and 16-19 have been provided with the status "(Previously Presented)" in the claim listing filed on 8/2/22, instead of the appropriate status of "(Withdrawn)". 
Claims 1-5, 10, 11, 14, 15 and 20 are under consideration.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (4/6/22).
The first and third grounds of objection to the specification at pg 2-3 are withdrawn in view of the amendments to the specification.
The objections to claims 1-5, 10, 11, 14, 15 and 20 at pg 2-3 are withdrawn in view of the amendments to the claims.
The rejection of claim 3 at pg 3-4 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is withdrawn in view of the amendment to the claim to change its dependency to claim 2.

Maintained Objections and/or Rejections
Specification
The disclosure is objected to because of the following informalities:
The disclosure was objected to at page 2-3 of the 4/6/22 Office Action for containing four embedded hyperlinks (browser-executable code) at page 2, line 25; page 11, line 26; page 13, line 21; and page 25, line 31. Applicant was required to correct such by removing each embedded hyperlink; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01 (VII). 
On 8/2/22, Applicant amended the hyperlink in each paragraph cited above. However, in each instance, the "http" prefix was not removed, and thus each address remains an embedded hyperlink. Furthermore, the period following "www" in each address was removed, rendering each address confusing; e.g., "http://wwwunaids.org". 
Applicants should amend each instance to restore the period, and to remove the "http" prefix; e.g., "www.unaids.org".

Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 10, 11, 14, 15 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection was set forth previously at pg 4-8 of the 4/6/22 Office Action.
Applicants’ arguments (8/2/22; pg 9-10) as they pertain to the rejection have been fully considered but are not deemed to be persuasive for the following reasons.
Claim 1 has been amended to limit the portion (d), the gp41-derived polypeptide, to one that is derived from a heptad repeat 1 (HR1) or a heptad repeat 2 (HR2) of gp41. In the reply, Applicants argue that claim 1 as amended is "fully supported by the description". Applicants point to the definition of the terms "gp41" in ¶ 106; "gp41-derived polypeptide" in ¶ 18 [sic; presumed ¶ 108], and the term "T-20" in ¶ 129. 
Applicants’ arguments have been fully considered but are not found persuasive. The amendment to the claims has been considered in context of the entire claim, but is not sufficient to overcome the rejection of record. First, this amendment is directed solely to the fourth portion of the antibody derivative, i.e., portion (d), and does not limit portions (a), (b) or (c), which remain of the same scope as previous, and the claims were rejected not just on the basis of portion (d), but also with regards to portions (a), (b) and (c), none of which are addressed by the amendments to the claims or Applicants' arguments. Furthermore, the amendment to portion (d) merely excludes any part of gp41 not directed to the HR1 and HR2, and the only part of gp41 that is mentioned in the specification that is out of these two regions is the "fusion peptide (FP)" (¶ 106). The term "gp41-derived polypeptide" as used in the specification encompasses any sequence of two or more amino acid derived from HR1 or HR2 of gp41, and thus as set forth in the rejection of record, "encompasses variants of SEQ ID NO: 7-10 in which most of the amino acids are changed, and the specification further envisions embodiments in which "functional equivalents" of these gp41-derived sequences are used (¶ 146)". The term "gp41" as used in ¶ 106 is not a limiting definition, as it merely indicates that the term refers to the HIV-1 glycoprotein gp41, a reference that broadly encompasses variants as well as the wild-type protein. Likewise, the definition of "gp41-dervied polypeptide" in ¶ 108 is not limiting, as it encompasses any polypeptide "derived" from HR1 or HR2 of gp41. Finally, the argument regarding the definition of the term "T-20" is not persuasive because this term does not appear in the claims. For these reasons, it is maintained that only an antibody derivative comprising, in order from N- to C-terminus: (a) a human CD4 sequence comprising SEQ ID NO: 1 and 2 (the D1 and D2 extracellular domain); (b) the Fc portion of a human IgG; (c) a moiety selected from either (i) a linker having the sequence (GGGS)n, where n is between 1 and 10 or (ii) a human CCR5 receptor sequence comprising SEQ IDNO: 6; and (d) a gp41-derived polypeptide comprising SEQ ID NO: 7, 8, 9 or 10, but not the full scope of the claim meets the written description provision of 35 U.S.C. §112(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 2, 4, 5, 10, 11, 14, 15 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Clapham et al, U.S. Patent Application Publication 2010/0249022, published 9/30/10 (cited previously), and further in view of Farzan et al, U.S. Patent Application Publication 2011/0305670, published 12/15/11 (cited previously). The earliest date to which the instant application claims priority is 11/19/16. This rejection was set forth at pg 10-15 of the 4/6/22 Office Action.

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Clapham et al, U.S. Patent Application Publication 2010/0249022, published 9/30/10, and further in view of Farzan et al, U.S. Patent Application Publication 2011/0305670, published 12/15/11 (cited previously), as applied to claim 1 above, and further in view of Bournazos et al, 2014. Cell. 6:1243-1253 (cited on the 6/3/20 IDS). This rejection was set forth at pg 15-16 of the 4/6/22 Office Action.

Applicants’ arguments (8/2/22; pg 10-14) address the above rejections together. These arguments have been fully considered but are not deemed to be persuasive for the following reasons.
Applicants indicate that claim 1 has been amended "such that the linker is focused on a linker polypeptide of sequence (GGGGS)n wherein 4 ≤ n ≤ 10", and the cited references does not teach and/or suggest" this limitation (pg 10). Applicants further point to unexpected results demonstrated by the specification when a linker of this length is used (pg 11). Applicants further state that "additional data are provided in the enclosed Declaration by Jorge Carillo dated July 29, 2022 ("Carrillo Declaration") comparing the antibody derivatives of the present invention with a combination of two antibody derivatives, one having the CD4 domains and the other having a gp41-derived polypeptide" (pg 11).
Applicants’ arguments have been fully considered but are not found persuasive, and the Carrillo Declaration has been fully considered but is not sufficient to overcome the rejection. The rejections were set forth over the embodiment of the claims wherein portion (c) is, in the alternative, a human CCR5 receptor sequence. As set forth in the rejection of record, "Claim 1 encompasses an antibody derivative comprising four parts in order, from N- to C-terminus, (a) the D1 and D2 extracellular domains (ECDs) of CD4; (b) the Fc portion of a human IgG; (c) a human CCR5 receptor sequence; and (d) a gp41-derived polypeptide". The teachings of Clapham and Farzan described in the rejection are directed to fusion proteins comprising CCR5. In the reply, however, Applicants advance arguments directed to the alternative embodiment wherein portion (c) is a GGGGS linker, rather than CCR5. Thus, Applicants' arguments are directed to the nonobviousness of an embodiment that is not currently rejected over the teachings of Clapham in view of Farzan. Applicants' allegations of unexpected results, both with regard to the examples in the specification and the Carrillo Declaration, are also directed to embodiments comprising a GGGGS linker rather than a fusion protein comprising CCR5, and thus are not sufficient to overcome the rejection of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer (TD) in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A TD must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains TD forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer (e-TD) may be filled out completely online using web-screens. An e-TD that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-TDs, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 10, 11, 14 and 15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 7, 8, 10 and 15 of copending Application No. 16/612,727, filed 11/11/19, and which shares the same Applicant and Inventors with the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. This rejection was set forth previously at pages 16-18 of the 4/6/22 Office Action. 

Claim 20 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 7, 8, 10 and 15 of copending Application No. 16/612,727, filed 11/11/19, and which shares the same Applicant and Inventors with the instant application, and further in view of U.S. Patent 7,368,114, published 5/6/08 (cited previously). This rejection was set forth previously at pages 18-19 of the 4/6/22 Office Action. 

Applicants’ arguments (8/2/22; pg 14-15) address the above rejections together. These arguments have been fully considered but are not deemed to be persuasive for the following reasons.
In the reply, Applicants argue that "[t]he claims of neither Application No. 16/612,727 nor Patent No. 7,368,114 recited [sic] the claimed antibody derivative with the claimed combination of domains" and that "the unexpected results obtained with this combination renders the claims" patentably distinct (pages 14-15). 
Applicants’ arguments have been fully considered but are not found persuasive The rejections were set forth over the embodiment of the claims wherein portion (c) is, in the alternative, a human CCR5 receptor sequence. Furthermore, the claims of '727 are directed to fusion proteins comprising CCR5. In the reply, however, Applicants' allegations of unexpected results are not directed to a fusion protein comprising CCR5. 

Conclusion
No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on (571) 272-0857857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646